         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 1 of 17




                                             AFFIDAVIT

        I, Scott Murray, having been duly sworn, depose and state as follows:

                                          INTRODUCTION

        1.        I am a Certified Explosives Specialist (CES) and Special Agent with the federal

Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and have been so employed for

over 17 yea"rs. Prior to working for the ATF, I worked as a police officer for the Phoenix,

Aizona Police Department for nearly five years. In my capacity as a special agent, I am familiar

with the federal laws relating to explosives, bombs, firearms and controlled substance violations,

have been trained in the investigation of violations of said laws, and have participated in such

investigations.

        2.        This affrdavit is based upon my training, experience, and investigation, as well as

information that has been conveyed to me by other law enforcement officers. The following is

either known to me personally or has been related to me by persons having direct knowledge        of

the events described below, including other law enforcement officers involved in this

investigation. Since this complaint is being submitted for the limited purpose of establishing

probable cause, I have not included each and every fact known to me concerning this

investigation.

        3.        Probable cause exists to believe that on or about July 7,2019, the defendant Mark

Mattiace, knowing that he had been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed explosives, which had been shipped or transported in

or affecting interstate or foreign commerce, in violation of 18 U.S.C. $ 842(i).
            Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 2 of 17




                                              PROBABLE CAUSE

       4.       On or about July 7,2019, at approximately 2:30 A.M., Mark Mattiace was

operating a2002 Honda Civic sedan, Vermont license plate number HGG899, driving

northbound on lnterstate-9l in Hartford, Vermont. Mattiace was stopped by Hartford, Vermont

Police Department officer Eric Cliftord for traffic violations and contacted by the officer after

pulling over. The vehicle license plate was loosely attached and was registered to Mattiace's

Chevrolet Suburban vehicle. Mattiace admitted his driving privilege was suspended, stated the

Honda sedan was his girlfriend's vehicle, and said they recently argued over getting it registered

properly.

       5.       The offrcer called to have the vehicle towed from lnterstate-9lbecause it could

not be legally operated by Mattiace and had incorrect license plates attached. Mattiace was

released from the scene. The offrcer conducted a standard inventory search of the vehicle prior to

it being towed to ensure no valuable nor dangerous items were present. Upon looking inside, the

officer observed two plastic bags with   a   white crystalline substance and a glass pipe with burnt

residue in it located in the front pocket of a tool bag. The items were consistent with that    of
controlled substances and drug paraphernalia. The officer believed the controlled substances to

be consistent with crystal methamphetamine or other illegal synthetic drugs termed "bath salts."

       6.       The officer stopped the inventory and applied for a search warrant of the vehicle,

which he later obtained. ln searching the vehicle further the offrcer found approximately 1.5

grams of white crystalline powder consistent with methamphetamines or "bath salts," a

suspected drug pipe, and a digital scale with powder residue on     it in the center console.

       7.       The officer also observed a suspected hand gtenade in the rear seating area along
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 3 of 17




with other explosive materials and contacted the state police bomb squad for immediate

assistance.

       8.      State Police Trooper Matthew Sweitzer of the state bomb squad responded and

recovered explosive materials contained in the rear seating area. Trooper Sweitzer recovered the

potential hand grenade, detonation cord, sections of time-fuse, and a section of time-fuse

attached to an explosives blasting cap (also called a detonator). The lever of the potential hand

grenade had the word "catch" hand written on   it in marker. Hand grenades may contain       a

variety of explosives inside, a variety of explosive detonators in the fuse assembly, and can be

modified by individuals to function utilizing a variety of explosive materials or fusing systems.

Trooper Sweitzer secured the explosive materials in an explosives magazine until such time as

they could be safely examined.

       9.      On July 8,2019,I met with Trooper Sweitzer and Trooper Stephen DiGregorio              of
the bomb squad regarding the explosives recovered from Mattiace. I observed several feet         of
time-fuse (safety fuse) which has a black powder explosive core and will burn at a relatively

slow rate to allow a person to walk away from the timed firing system once initiated. One of the

pieces of time-fuse had a high explosives metal blasting cap attached at the end, which would

explode upon having the black powder time-fuse ignite the interior of the detonator. The blasting

cap was clearly marked "Dangerous Blasting Cap" and appeared to have factory made crimp

marks fastening the blasting cap to the time-fuse. I, along with Trooper Sweitzer noted that the

explosive materials and blasting cap appeared in very good condition and appeared to have been

manufactured in the past several years. An X-ray of the blasting cap found the detonator had

apparent explosive materials within. Blasting caps such as these contain high explosives, are
            Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 4 of 17




highl,v regulated under state and federal law. require a federal erplosives license to acrluire.

store. seil ortransfbr. and are deflned as part of the fecleral explosives rnaterials   list. A

photograph of the recovered blasting cap is beloru:




        10.      I also observed an approximate 2.5 fbot piece o1'apparcnt high explosive

detonation cord. ri,'hich typically' utilizes the high explosivc called pentacrvthritol tetranilr'ate

(PETN). PE'IN explosives       have a highcr explosivc capability than r.ost other cxplosives"

including high explosivcs such as dynamilc or trinitrotoluene ('l NT). 1-he piecc ol'apparent

detor.iation cord had black clcctrical tape on eitl.rer end. I removed the black electrical tape    a1   one

end in ordcr to expose thc whitc polr,der core to    verily its cor-rsistencl'u,ith PIr'fN. The black

electrical tape $,rapped around the cnds of the dctonalior-r cord appeared recentll,placed. Tl-re

tape also came unwrappcd relatively easy consistent rvith being recentll'placed,

        1   1.   I rcquested the usc of a portable chemical identifrcation unit to conf-trm the
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 5 of 17




presence of PETN explosives vl,itl-rinthe detonatiorr cord and personnel fl'om the militarl''            civil

sr.rpport team (CST) responded to our location to plovide assistance. The portable chemical

identif-rcatior-r system can identif-v substances   utilizing   a portable   inliarecl laser systet-t-t to conduct

the analysis. The CST met u'ith Trooper Su,eitzer and rne ancl utilized the First Def'ender              RMX

chemic:ai identif-rcation device to anall.ze a small sample of the u'hite pou,der manr.tall,v rentoved

ti'om the suspectecl detonation cold b,v Trooper Sweitzer and myself into a             vial. Tlie

identiflcation device positivel-v identitled tl're erplosive powder as PE'fN. High explosives

detonation cord is highl1,re-uulated under state and f-ederal lau,. requires a f'ederal explosives

license to acquire. store. sell or transt'er. and is deflned as parl of the t-ecleral explosives materials

list. A photograph of the high explosives containecl rvithin the detonalion cord is belor,v:




        12.     1-rooper Srveitzer utilized the state police portable X-ra,v systern in analyzing the

potential hand grenade. finding a dark jmer core rvith little discernable characteristics othcr tlian
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 6 of 17




in the top fuse assembly, which appeared to be already fired. ln reviewing the X-rays, the

characteristics of the potential hand grenade body, the fuse assembly attached on top of the

grenade and the weight of the grenade, investigators determined that the suspected hand grenade

did not contain explosive powders or other explosive materials inside. The fuse assembly

threaded on top was subsequently removed and it was visually confirmed that the potential

grenade contained no explosive materials and contained a previously exploded lowJevel

detonator inside.

        13.     On or about July 8, 2019, state police detective Mark Potter and I attempted to

interview Mark Mattiace at his residence located at 657 Village Road in East Corinth, Vermont.

I observed   a large gray bus and a Chevrolet Suburban parked at the residence, consistent          with

previously described statements made by Mattiace about his vehicle. Mattiace's girlfriend, K.S.

answered the door and I identified myself as being a federal agent with the ATF. When asked her

narne K.S. refused to provide it until    I stated her   name and she replied,   "yes." K.S. stated   she

was leaving soon with a female friend for work, claimed Mattiace was not at the residence, and

stated she could not contact him at that    time. K.S. asked what charges were being brought

against Mattiace and what the intent was to speak to        him. Believing K.S. was potentially not

being truthful, I advised K.S.   if   she was   lying about Mattiace being inside the residence she

could be charged with providing false information, however she maintained he was not present.

I provided contact information and requested Mattiace to call me. Detective Potter and I left the

residence to meet with bomb squad members parked nearby who were there to assist              if   needed.

        14.     Upon returning to the area of the residence approximately thirty minutes later to

watch for signs of Mattiace being at the residence, I observed thatalarge gray bus previously
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 7 of 17




parked at Mattiace's residence had departed. Soon after, the gray bus returned with a white male

driver with dark hair and a beard, subsequently identified as Mattiace. I pulled into the driveway

to make contact with the subject and approached him; he then asked, "Ate you Scott?" The

subject identified himself as Mark Mattiace and agreed to speak with me. I advised him he was

not under arrest at that time and was not required to speak with me.

       15.     Mattiace stated he knew I was there to speak with him about the "explosives" in

the vehicle, which he stated were   his. Mattiace apologized that K.S. had provided false

information about him not being there, stating she was scared upon being contacted while he was

upstairs. Mattiace stated K.S. was concerned that he would be arrested. Mattiace stated he

received the explosive materials from a relative. Mattiace stated the subject has had numerous

explosives over the years. When asked the name of the relative, Mattiace changed his statement

and stated he did not actually receive the explosive materials directly from the relative who he

named. Mattiace stated he inherited a large secretary's desk with drawers about ten years prior

that had been provided by the relative, which he kept in an open garage on his property.

Mattiace stated about eight years prior he had discovered "explosives" in the drawer to include a

'ogrenade," "det cord," the attached blasting cap and an   "initiator." I noted the explosive

materials and black electrical tape did not appear consistent with being stored for ten years in the

condition that Mattiace described. Mattiace described the "initiator" as a dark military green

colored tube about five or six inches long with a "keyring" type ring at the bottom consistent

with an M8l-type initiator typically utilized in conjunction with the time-fuse recovered from

Mattiace. I noted this item was not listed   as recovered by   police. Mattiace stated he believed

that all of the dark green cord material he had was explosive detonation cord, stating he was not
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 8 of 17




aware some of   it was time-fuse. Mattiace stated he did not know for sure if the grenade had

explosives contained within it or not. Mattiace stated he was fearful of removing the safety pin

from the grenade. Mattiace stated the relative had previously served in the U.S. Navy and was

discharged in the 1990's. Mattiace stated the relative was often making homemade cannons and

"blowing things up." Mattiace claimed he himself did not know much about the explosives or

how to operate them. Mattiace stated he and the family member had a falling out several years
                                                                                o'grenade" as a joke.
prior. Mattiace stated he had written the words "catch"   on the spoon of the

Mattiace stated his mother could confirm his accounts about the non-functioning grenade coming

fr6m a family member but not the explosive materials. Mattiace stated his mother had

previously totd him that the grenade did not have any explosives contained within it.
                                                                           ooblow
        16.     Mattiace stated he did not want the explosive materials to        up" and stated he

had planned to remove them but had not yet done so. Mattiace stated he was aware that he was

not allowed to legally possess the explosives himself and he does not have a license to store

explosives. Mattiace stated he should have turned the explosives into police or had his

girlfriend call the police because she was not a previously convicted felon. Mattiace stated that

his girlfriend K.S. recently was insistent that he remove the explosive materials from the

properfy because "she was afraid they were going to blow up" in part because of the high

temperatures outside currently.

        17.     Mattiace stated that, on or about July 6, 2019, he removed the explosive materials

from the drawer and put them all into a black nylon type drawstring bag, which is a bag that

contained his motorcycle helmet when he received    it. Mattiace stated he had planned on taking
the items to his friend "Russell's" house, where Mattiace claimed he planned on burying them in
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 9 of 17




the yard. Mattiace stated he wanted to bury the items but still have them available in the future

in case a major violent conflict or catastrophic disaster occurred in the U.S. and he or someone

else needed   them. I asked Mattiace if he was a "prepper" (rerson who prepares numerous
                                                                                      ooRussell"
supplies for military conflict or disasters) and stated he was not. Mattiace stated                lives

in Sunapee, New Hampshire. I told Mattiace that the area he was describing was south of his

residence, but that was not consistent with him being stopped traveling north on Interstate-9l

with the explosive materials still in the vehicle. Mattiace changed his statement and stated he

had gone to his friend's house to bury the explosives, but changed his mind because there was

not enough land that the house was situated upon. Mattiace advised he was traveling back to his

residence from his friend's house with the explosive materials in the car and would have

potentially "stashed" the explosives in the woods nearby until he had a chance to bury them in an

open field area near his house the following   day. Mattiace stated upon being stopped by police

he had methamphetamines and a methamphetamine pipe on the seat next to him, which he

removed from the seat and hid in the rear seating area. Mattiace stated he typically smokes the

methamphetamines in a pipe.

        18.     I spoke to Mattiace about the fact that investigators historically have encountered

individuals using methamphetamines that have a high sense of paranoi4 where they at times

utilize explosives to make "booby traps" or bombs. Mattiace denied that he had any intentions

of creating any such harmful device nor did he have intentions of harming anyone with the

explosives he had. Mattiace later stated that he does not feel a strong sense of paranoia or

addiction even though he admitted he used methamphetamines daily. Mattiace admitted his

girlfriend did remove a shotgun and another firearm from his residence that same morning.
        Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 10 of 17




Maffiace advised she is an avid collector of frearms, but he is aware as a felon he cannot have

firearms. Mattiace advised he was not aware that firearms could not be in his residence that

belonged to someone else. Mattiace advised he currently had no frearms in his residence.

        19.    Mattiace stated he had between five and seven prior felony convictions in

Alabama and New Hampshire. Mattiace stated he was charged with seven felony counts for

drug offenses in New Hampshire and pleaded guilty to one or two counts where he received one-

year incarceration before being released. Mattiace stated he had a felony conviction in Alabama

for breaking into vehicles, where he received a fifteen-year maximum sentence for the offense.

Mattiace stated he had to serve about four years and nine months for the offense and was

released from incarceration early. Mattiace stated he had a felony conviction in Alabama for a

drug offlense where he had to serve about two years' incarceration for the offense before being

released.

       20.     I advised Mattiace that his statements about where he obtained the non-

functioning hand grenade appeared reasonable and apparently could be confirmed by his mother.

I advised Mattiace I was concemed that he was not providing accurate statements about how he

acquired the explosive materials and detonation cord because of the pristine condition of the

explosive materials indicating it was newer than he claimed, which he denied. I asked if he had

stored the explosive materials inside his insulated house or recently cut the detonation cord and

placed the black electrical tape over the ends, which he denied. The electrical tape is added at

the ends of detonation cord in order to prevent the explosive powder from slowly coming out.       If
newly wrapped electrical tape was placed at the cut ends of the detonation cord, it implied that

recovered section of detonation cord was cut from a larger quantity of unrecovered material.


                                                10
         Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 11 of 17




Mattiace denied that he was fabricating how he came into possession of the materials and denied

that he had added the electrical tape. I advised Mattiace that I appreciated his honesty in

admitting to actual possession of the explosives and methamphetamine, but I was concerned as

to his truthfulness of how he acquired the explosives, where he actually stored it, and if he

recently cut sections of it, taped it, and had additional quantities of explosive materials. Mattiace

denied that he had any additional explosive materials or knew the whereabouts of other

materials. Mattiace denied that he had traded methamphetamines in order to acquire the

explosive materials and denied that he had already or had planned on trading or selling the

explosive materials to another individual.

         21.    Mattiace voluntarily brought me to his vehicle and stated I could look to ensure

that he had no other explosive materials. Mattiace pulled a backpack out of his vehicle and

opened   it showing it to me where I observed   he had a plastic wrapped   roll of black colored 3m

Temflex brand electrical tape similar to the electrical tape used to tape over the ends of the

detonation cord. Mattiace brought me to the open garage on his property next to his house and

showed me the secretary's desk he stated the explosive materials were found      in. Mattiace

brought me inside his garage below his living area and inside his house where he lives. Inside

his residence he had a large room with a bed and tables inside. I observed a roll of opened and

cut black colored electrical tape on a work bench table in the large room. I observed three

apparent "M-class" cardboard explosive devices, called "silver salutes" on this same workbench.

These are cardboard tubes with plastic ends and low explosive powders contained inside. I noted

individuals involved in explosives will at times cut open such devices in order to exhact the

explosive flash powder from inside multiple such devices. I asked Mattiace about these devices


                                                  11
        Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 12 of 17




noting the consistency with his potential fascination with explosives. Mattiace advised he simply

had them for fun as freworks, but said they had nothing to do with the other explosive materials.

I told Mattiace he was facing significant charges and it was imperative that he turn over all of the

explosive materials he possessed and that he must be truthful as to who he obtained them from.

Mattiace denied having funher information or materials. Maffiace allowed me to view the

photographs on his cellular telephone to confirm he had no photographs of explosive materials or

devices. Mattiace voluntarily turned over the three explosive devices to me as part of the

investigation. Walking through the property with Mattiace, I did not observe any additional high

explosives or associated explosive materials. Following the walk-thru of his property, I met

again with Mattiace, advised him   I appreciated his honesty about his possession of explosives

and his cooperation.   I advised Mattiace it was important to recover any additional explosive

materials and requested Mattiace contact me if he had any additional explosive materials in his

possession or information about the whereabouts of additional materials. A-fter following up

with Mattiace, I requested to take a photograph of him, which he agreed to, shown below:




                                                 t2
               Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 13 of 17




           22.       On or aboul JLrl1 10,2019. I spoke to M.W.. the nrother of Nlattiace. rvho

conllrmed that she did previously have a non-lunctioning grenade that she had in the 1amily 1r'om

50 or more vears        prior. N{.W.   stated she did not knorv anything about tl,e detonation cord.

blerstir-r-u   cap or tin-re-luse. M.W. s1a1cd she rvould no1 have had an1'thin-c, to do           erplosive
                                                                                           "vith
traterials nor stored them in the secrelary's dcsk or in hcr residencc. M.W. stated shc did give

N1altiace the sccretary's dcsk about f-rve      ol six -vears carlier. rvhcn they moved it into the open

garage at Mattiacc's residence. M.W. stated she had paperrvork o1'hers fiorn her childhood                ar-rd


olher personal ct-fects in the dcsk but did not have explosive materials. M.W. slatcd she did not

rccall the non-lunclioning grenadc being in there but statecl it rvas possiblc. N,1.W. stated she did

recalI the same familv member narncd bl,Mattiace Iiving in the bedroom rvhere the secrcl"arv's

dcsk rvas located lor a period ol'1irnc.

               23.   On July 15.2019 I went 1o the Ilartford. Vermont Policc Departrnent rvhcrc thcv

                                                        13
           Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 14 of 17




still had custody of the green colored Honda Civic vehicle that Mattiace was found in. I met

with Hartford Police and conducted a search of the vehicle based upon probable cause for

additional evidence contained within. There were numerous personal clothing and other items

throughout the vehicle. Inside the vehicle, behind the driver's seat on the floorboard area, I

located a black colored bag consistent with what was described to me by Mattiace. Inside the

bottom of the bag, I found a green-colored M8l type fuse initiator described by Mattiace during

my interview with him. I located a mostly used roll of black electrical tape on the floorboard       of
the driver's seat. While retrieving the black electrical tape, I observed a single round of .223

caliber ammunition inside of the open center console. I took custody of the three items as

evidence in the investigation.

          24.    On July 17,2019 I followed up with Mattiace via telephone regarding a prior

message I had left for him about the M81 fuse    igniter. I advised Mattiace that I had recovered

the fuse igniter in his vehicle. I also asked Mattiace about the methamphetamines found inside

                                                                                  ooless
his vehicle when he got pulled over by police and he stated he recalled it was             than a gram"

which he had moved to the back seating arca. I told Mattiace that the explosive materials with

which he was found appeared newer, did not have apparent oxidation on the metal blasting cap,

and looked in too good of condition for being stored in   his   garage for ten years as he previously

claimed. Mattiace changed his prior statements and said he had moved the materials from his
(6barn"
          and into his bedroom about four years prior.

          25.    I have specialized training and experience on the manufacturing locations of high

explosives such as PETN and the manufacturing of blasting caps, which also contain PETN and

other initiating explosives inside. There are current and former factory locations in the United



                                                  t4
           Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 15 of 17




States and other countries that manufacture such products, but not in   Vermont. In order for a

company to manufacture explosive materials and sell those materials they are required under

federal law to obtain a federal explosives license from ATF. I have also conferred with ATF

industry operations, which provides any required licenses for any such permits to manufacture

explosives in the United States to confirm such companies are and were not in Vermont.       I
determined based upon my training, experience, and consultations that the detonation cord

containing the high explosive PETN and the blasting cap containing PETN (among other

initiating explosives), recovered from Mattiace on or about July 7,2019,were manufactured

outside the State of Vermont and therefore traveled in or afFected interstate commerce before

Mattiace possessed them.

       26.      Upon conducting a criminal history inquiry and obtaining court conviction

records, I found that Mattiace has previously been convicted of six prior felony offenses.

Mattiace has four prior felony convictions in the state of Alabama where his name and date       of
birth are listed on the conviction records. Mattiace has two prior felony convictions in the state

of New Hampshire where his name, current address and date of birth is listed on the court

conviction records.

       27.      Mattiace received a felony conviction on May 2,2005, in Maddison County

Circuit Court of Alabama for Breaking and Entering of    a   Vehicle in docket CC-03-2953.

Mattiace as a repeat offender was sentenced to receive up to fifteen years of incarceration for the

offense.

       28.      Mattiace received a felony conviction on June 5,1998, in Maddison County

Circuit Court of Alabama for Receiving Stolen Property in the 2nd Degree in docket CC-98-542.



                                                l5
        Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 16 of 17




Mattiace was sentenced to receive up to two years of incarceration for the offense.

       29.     Mattiace received a felony conviction on May 18, 1998, in Maddison County

Circuit Court of Alabama for Breaking and Entering of      a   Vehicle in docket CC-97-2147.

Mattiace was sentenced to receive up to four years of incarceration for the offense.

       30.     Mattiace received a felony conviction on May 18, 1998, in Maddison County

Circuit Court of Alabama for Illegal Possession of a Credit Card in docket CC-97-2146.

Mattiace was sentenced to receive up to two years of incarceration for the offense to run

concurrently with his other sentence

       31.     Mattiace has two felony convictions on January 4,2016, in Coos Superior Court

of New Hampshire for two counts of Controlled Drug: Acts Prohibited in docket 214-2015-CR-

00111. Mattiace was sentenced to one year of incarceration.

                                          CONCLUSION

       32.     Based on the foregoing,   I submit   there is probable cause to believe that on or

about July 7, 2019, the defendant Mark Mattiace, knowing that he had been convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed explosives, to




                                                    t6
        Case 2:19-cr-00125-wks Document 1-1 Filed 08/02/19 Page 17 of 17




wit, a blasting cap and detonation cord containing PETN, which had been shipped or transported

in or affecting interstate or foreign commerce, in violation of l8 U.S.C. $ 842(i).


       Dated at Burlington, in the District of Vermont   ,rhi"**of        August, 2019.



                                      Special Agent Scott Murray
                                      Bureau of Alcohol, Tobacco,            s   & Explosives




       Sworn to and subscribed before me    this
                                                   4L
                                                   U     day of August,2019.




                                      United States Magi




                                                t7
